Mollison, Judge:
Counsel for the parties liave submitted the appeals for reappraisement enumerated in the attached schedule for decision upon stipulation reading as follows :
1. That the merchandise and the issues involved in the appeals for reappraisement enumerated in Schedule “A” hereto attached and made a part hereof are the same in all material respects as those involved in United States v. Gitkin Co., A.R.D. 132, and that the record in the cited case may be incorporated in the record herein.
2. At the time of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, were the appraised values, less the amounts added upon entry under duress; and that on or about the said time of exportation, such or similar merchandise was not freely offered for sale to all purchasers for home consumption in the country of exportation.
On the agreed facts, I find export value, as defined in section 402 (d), Tariff Act of 1930, as it existed prior to the amendment thereof by the Customs Simplification Act of 1956, to be the proper basis for the determination of the values of the merchandise involved and that such values were the appraised values, less the amounts added upon entry under duress.
Judgment will issue accordingly.